DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Chepil US 2,775,065, and alternately also in view of Matte US 9216823 and/or Fryshman US 2016/0260207.
Regarding claim 1, Samuel teaches a micro air vehicle [0049] for autonomous agricultural pollination, characterized in that it comprises:
a robot body 1400, 
a control part 102, 
a sensor part 110, 
a battery [0055], and
a pollination device (not shown, but as the device can be used for pollination [0118] some pollination device is inherently included) 
wherein the robot body comprises:
a body part 1402 and a flapping-wing mechanism 1418, 1428, etc., and the sensor part performs data collection and communication [0051];

the flapping-wing mechanism has a pair of wings (1418) attached to the back portion of the body part (both 1418s are attached to upper back portion 1428).

    PNG
    media_image1.png
    226
    490
    media_image1.png
    Greyscale

Figure 1- Samuel Figure 14
Samuel does not teach the exact locations of all components, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the components wherever they were desired in order to achieve the desired functionality and manufacturability, i.e. relocating the sensor to allow for better perception of the field, relocating the battery and control to improve weight balance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Samuel does not teach details of the pollination device.  Chepil teaches a vehicle for agricultural pollination that uses brushes 63 with a branched structure for capturing provided on each bristle of the brushes (column 3, lines 50-53).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with brushes as taught by Chepil in order to use a simple, proven device for pollination.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Neither Samuel nor Chepil teach that the brushes are movable in the up-down direction relative to the body part, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the brush adjustable in order to custom tailor the brush length to a variety of plant species, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). 
 If applicant disagrees, then Fryshman teaches an air vehicle for autonomous agricultural pollination (abstract), characterized in that it comprises a pollination device 20, 38 movable in the up-down direction relative to the body part 12 [0017, 0053].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with an adjustable arm as taught by Fryshman in order to tailor the brush length to a variety of plant species or make pollination easier.
If applicant does not agree that the micro air vehicle is in the shape of a bird, then Matte teaches a micro air vehicle (abstract) including flapping wings (144, 120), wherein the vehicle is in the shape of a bird (fig. 1) such that the bird has a ventral portion and a back portion (fig. 1), wherein the flapping wing mechanism has a pair of wings attached to the back portion of the body part (see fig. 1, wings 144, 120 attach to the back portion of the body via main frame 110). 

Regarding claim 2, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Matte teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the control part comprises a controller 102 and an actuator 1406, 1428, 1430.  Alternatively, Fryshman also teaches an actuator, as there inherently must be an actuator of some kind to enable the mobile pollination device 20, 38.
Regarding claim 3, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Matte teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the battery supplies energy to the robot body 1400, the control part 102, the sensor part 110 and the pollination device, and performs energy storage [0055].
Regarding claim 4, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Matte teach the invention as claimed as detailed above with respect to claim 1.  Chepil also teaches that the pollination device is an active pollination brush, a semi-active pollination brush or a passive pollination brush 63.
Regarding claim 6, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Matte teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the flapping-wing mechanism 1418, 1428 is a link mechanism 1438 or a crankshaft mechanism 1434.

    PNG
    media_image2.png
    182
    441
    media_image2.png
    Greyscale

Figure 2- Samuel Figures 15A and 15B
Claim 7 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel in view of Chepil, and alternately also in view of Matte US and/or Fryshman, and further in view of Deng US 2016/0159477.
Regarding claim 7, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Matte teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the sensor part 110 comprises an inertial navigation sensor [0097].  
Samuel does not teach a speed sensor and a temperature sensor.  Deng teaches a micro air vehicle that comprises a temperature sensor, a speed sensor and an inertial navigation sensor [0033].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor part of Samuel with temperature and speed sensors as taught by Deng in order to obtain as much information as possible about the operating environment and status of the vehicle.

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
Applicant argued that Samuel fails to teach “the flapping wing mechanism has a pair of wings attached to the back portion of the body”.
This is not found persuasive because the back portion of the body of Samuel can be considered 1428 and the two sides left and right of 1428. Applicant does not define how big the back portion is or how much of the bird the back portion includes. 
Furthermore, even if not considering the sides as part of the back portion, the wings of Samuel attach to the back through 1428, everything is attached together on the body of Samuel.
Additionally, if applicant disagrees, Matte has been provided to show it is well known and established to attach flapping wings to the back portion of an bird shaped drone.
Applicant argued that Samuel fails to teach all the elements in the locations as claimed and that it is not obvious over re-arrangement of parts because “the sensor part mounted on the upper side can improve the sensor part to perform data collection”.
This is not persuasive because it is not indicated in the specification. The Specification in no way demonstrates the locations of component parts are advantageous. Thus in order establish criticality of the arrangement of component parts applicant must present evidence (for instance an affidavit) clearly demonstrating how the arrangement of the sensor is advantageous and data in support thereof. Applicant’s arguments cannot take the place of evidence. See MPEP 716.01 (c) which states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it refers to similar pollination apparatuses or it refers to similar bird like flapping wing drones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619